Citation Nr: 0304609	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02 03-124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date than September 18, 
2000 for a 10 percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946 and from January 1951 to August 1952.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which granted a 10 percent rating for 
tinnitus, effective September 24, 2000.  In February 2002 the 
Decision Review Officer issued a rating decision which 
granted an earlier effective for the 10 percent rating for 
tinnitus to September 18, 2000.  


FINDINGS OF FACT

1.  The veteran filed a formal application for VA benefits in 
August 1946.  

2.  The September 1946, January 1968, June 1983 and March 
1996 rating decisions of the RO were not appealed by the 
veteran and are final.  

3.  The RO received a Statement in Support of Claim from the 
veteran on February 27, 1997.  It identified that the veteran 
was asking for an increased evaluation for his service-
connected tinnitus.  

4.  It was factually ascertainable in January 1996 that the 
veteran's tinnitus was related to acoustic trauma in service.  


CONCLUSION OF LAW

The criteria for an earlier effective date for a 10 percent 
rating for tinnitus to March 7, 1996 have been met.  
38 C.F.R. § 3.400(o)(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103. 5103A, 5107 (West Supp. 2001)).  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran clearly stated that his records had all 
been submitted.  A review of the claims folder indicates the 
RO obtained all of the VA records identified by the veteran.  

In February 2002 the RO issued the veteran a statement of the 
case which explained the criteria for assigning the effective 
dates of awards of compensation.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of the receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2002).  

The effective date of disability compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2002).  

When compensation is awarded or increased pursuant to a 
liberalizing law or liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where compensation 
is awarded or increased pursuant to a liberalizing law of VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to claims for 
increase.  38 C.F.R. § 3.114(a)(2002).  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3)(2002).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(2002).  

Any communication or action indicating an intent to apply of 
one of more benefits under the laws administered by VA from a 
claim, his or her duly authorized representative, a Member of 
Congress, or some person action as next friend of a claimant 
may be considered an informal clam.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(2002).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (2002).  

As to reports prepared by the VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1) 
(2002).  

Factual Background.  On service entrance examination in 
February 1944 it was recorded that the veteran complained of 
tinnitus in the left ear.  On service separation examination 
in August 1946 the veteran again complained of tinnitus in 
the left ear.  

The veteran filed a formal application for VA benefits in 
August 1946.  The veteran did not include tinnitus in his 
list of claimed diseases or injuries on his application.  The 
RO in September 1946 granted service connection for tinnitus 
in the left ear and assigned a noncompensable rating.  The 
veteran was notified of the September 1946 rating decision 
and the noncompensable rating assigned for tinnitus in a 
September 1946 letter from the RO.  

The veteran's DD 214 reveals the veteran was recalled to 
active duty in January 1951.  He was awarded a Korean Service 
Medal.  On service separation examination in August 1952 
tinnitus was not listed in the summary of defects.  

In September 1967 the veteran's representative submitted a 
statement.  The representative indicated the veteran had 
received treatment for his service connected hearing 
condition and wished to have the RO consider granting a 
compensable rating.  

September 1967 VA records of VA ear, nose and throat 
physician included diagnosis of nerve deafness and tinnitus 
on the left.  

The RO denied the claim for a compensable rating for tinnitus 
in January 1968.  A February 1968 letter from the RO to the 
veteran informed him his claim for increase had been denied.  

The veteran's representative submitted a claim for an 
increased rating for tinnitus in May 1983.  The 
representative stated it was their understanding the veteran 
had tinnitus on a constant basis which was due to acoustical 
trauma.  On a separate sheet the veteran indicated he was 
receiving outpatient treatment.  The RO obtained the 
veteran's VA outpatient treatment records.  They included an 
April 1983 ear, nose and throat (ENT) examination and an 
audiometric examination.  It was noted on the report of the 
audiometric examination that the veteran seemed more 
concerned about his tinnitus than about hearing loss.  It was 
explained to the veteran that on some occasions amplification 
could provide relief from tinnitus.  The ENT consult report 
reveals the veteran reported increasing tinnitus and 
decreased hearing starting in 1945 "after explosion."  

The RO denied the claim for a compensable rating for tinnitus 
in a June 1983 rating decision.  The RO wrote in the rating 
decision that a compensable evaluation was denied as the 
service medical records were negative for any acoustic 
trauma.  In July 1983 the RO sent the veteran a letter 
informing him his claim for a compensable rating for tinnitus 
was denied.  

The veteran in March 1995 requested an increased rating.  He 
requested that his VA outpatient treatment records be 
obtained from the VA Medical Center (VAMC) in San Antonio.  
He indicated the facility had records dated from April 1994.  

In May 1995 the RO received the veteran's VA outpatient 
treatment records for the period from April 1994 to May 1995.  
A February 1994 Magnetic Resonance Imaging revealed no 
evidence of acoustic neuroma.  April 1994 records reveal the 
veteran had progressive hearing loss with dizziness and 
tinnitus.  In August 1994 the veteran complained of 
progressive hearing loss and the examiner noted he was 
positive for tinnitus, which was greater on the left than the 
right.  They included February 1995 records of a walk in 
visit to the Audiology clinic to discuss fitting options of 
his hearing aids and an audiometric evaluation.  Also 
included were March 1995 records of an audiometric evaluation 
to check his hearing aids, and a March 1995 audiometric 
evaluation.  

A sheet in the claims folder indicates the veteran canceled 
scheduled VA audio and ear examinations because he was out of 
state, but would reopen when he returned.  The RO issued a 
rating decision in September 1995 which again denied a 
compensable rating for tinnitus.  The RO stated in the rating 
decision the veteran had failed to report for examination.  
They also stated that a noncompensable rating was assigned 
for tinnitus unless the record showed persistent tinnitus as 
a symptoms of head injury, concussion, or acoustic trauma.  
The RO notified the veteran of the September 1995 rating 
decision in a letter mailed the same month.  A Report of 
Contact reveals the veteran requested his VA examination be 
rescheduled in September 1995.  

The RO rescheduled the examinations for January 1996.  The 
report of the VA examination includes the veteran's history.  
The veteran told the examiner he was an engineer and armored 
reconnaissance.  He had become aware of his hearing loss in 
1952.  He had bilateral tinnitus, which was worse on the left 
than the right.  When he was stationed at Camp Lejeune in 
1944 an explosive went off close to his left ear.  His left 
ear had been ringing ever since.  Examination revealed the 
tympanic membranes were very slightly thickened.  No 
perforation, scarring or retraction was noted.  The veteran 
had hearing loss by history and was wearing hearing aids.  
The audiological evaluation noted the veteran was a former 
Marine Corp engineer and Army armored reconnaissance 
specialist.  His history of noise exposure included exposure 
to military training noises and a large explosion occurring 
near his left side.  The tinnitus was noted to be constant.  

The RO denied a compensable rating for tinnitus in March 1996 
on the basis that there was no medical history of in service 
acoustic trauma or head injury.  A March 1996 letter from the 
RO informed the veteran his claim for a compensable rating 
for tinnitus was denied.  

In February 1997 the RO received a statement in support of 
claim from the veteran.  He wrote in part as follows: 
Consider increased evaluation of SC for hearing loss.  I am 
currently SC at 0%.  

The RO received the veteran's outpatient treatment records 
from the Audie Murphy VAMC for the period from September 1995 
to May 1996.  A notation indicated there had been no VA 
treatment since May 1996.  Those records did not include any 
references to tinnitus.  Also received in March 1997 were the 
veteran's outpatient treatment records from the McAllen VA 
Clinic.  Those records included an additional copy of the 
veteran's January 1996 VA examination report and a list of 
the veteran's appointments.  Between May and September 1995 
there was no record of any VA treatment.  

The RO wrote the veteran a letter in April 1997, in response 
to his February 1997 statement.  They interpreted his 
statement as a request to reopen his claim for service 
connection for hearing loss and explained that he must submit 
new and material evidence to reopen his claim.  Also in the 
claims folder is a letter from the RO to the veteran dated in 
April 1997.  The letter indicated they had received his 
application for benefits.  On that letter the veteran wrote 
that he was going out of town for five months and would be 
back about September 1st s and returned it to the RO.  He 
stated that if they needed him to come in he would be able to 
after August 15th.  He also wrote the noise in his ear was 
bad and he needed something done.  

This next communication in the claims folder from the veteran 
is dated in September 2001.  The veteran requested a re-
evaluation of his service-connected disability, tinnitus, and 
requested a VA examination.  The RO responded in October 2001 
and explained that a VA examination was needed to develop his 
claim.  

The veteran responded in November 2001 that all medical 
evidence had been submitted previously.  He attached a 
personal statement.  

A VA examination was conducted in December 2001.  The 
veteran's noise history included exposure to gunfire and 
artillery.  The veteran reported being in the military from 
1944 to 1946 and again from 1951 to 1952, he was in the 
Marine Corps as an engineer and the second time he was in an 
armored recon in Korea.  He stated his hearing loss and 
tinnitus started in 1944, in training at Camp LeJeune, when 
he was exposed to a severe explosion very close by.  He 
stated he had tinnitus in both ears ever since.  The 
explosion did not perforate his tympanic membrane , but his 
hearing loss had gotten progressively worse since that day.  
He was also exposed to a lot of combat noise in Okinawa 
during World War II.  In Korea he was exposed to a lot of 
artillery firing.  The veteran denied any infection or 
specific injury other than the excessive noise.  

The RO received the veteran's outpatient treatment records 
from the VA.  They included a September 18, 2001 request for 
evaluation of the veteran's service connected tinnitus.  

The RO in January 2002 granted a compensable rating for 
bilateral tinnitus, effective September 24, 2000.  The 
veteran submitted a notice of disagreement with the rating 
date in January 2002.  He requested consideration by the 
Decision Review Officer.  In February 2002 the Decision 
Review Officer granted an earlier effective date to September 
18, 2000.  

The veteran submitted his substantive appeal in March 2002.  
He asserted the effective date of the 10 percent rating for 
tinnitus should be September 24, 2000.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") in Servello v. Derwinski, 
3 Vet. App. 196 (1992) explained that applicable statutory 
and regulatory provisions, require that the Board look to all 
communications in the file that may be interpreted as 
applications or claims, either formal or informal for 
increased benefits and, then, to all other evidence of record 
to determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2).  

The veteran's formal application for benefits was received in 
August 1946.  In September 1946 the RO granted service 
connection for left ear tinnitus and assigned a 
noncompensable rating.  In September 1946 the RO informed the 
veteran his claim had been denied.  There are no 
communications from the veteran indicating disagreement with 
the September 1946 rating decision.  The September 1946 
rating decision therefore became final.  Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.  

The next communication from the veteran is a September 1967 
statement from his representative which requested an 
increased rating for the veteran's hearing condition.  In 
January 1968 the RO denied the claim for a compensable rating 
for tinnitus and notified the veteran of the denial in a 
February 1968 letter.  There is no communication in the 
claims folder dated between February 1968 and May 1983.  The 
January 1968 rating decision is final.  38 C.F.R. §§ 3.104, 
19.153 (1968).  

In May 1983 the veteran's representative again requested an 
increased rating for tinnitus.  The RO denied the claim in a 
June 1983 rating decision.  A July 1983 letter from the RO to 
the veteran explained that his claim for a compensable rating 
had been denied.  There are no communications from the 
veteran or treatment records dated between July 1983 and 
March 1995.  As a notice of disagreement was not received the 
June 1983 rating decision became final.  38 C.F.R. §§ 3.104, 
19.153 (1982).  

In March 1995 the veteran requested an increased rating.  The 
RO issued a rating decision in September 1995 denying a 
compensable rating for tinnitus.  The claims folder contains 
a September 12, 1995 Report of Contact from the veteran.  The 
veteran requested a new appointment for an audio examination.  
A letter dated on September 27, 1995 from the RO to the 
veteran informed him his claim for a compensable rating was 
denied.  Enclosed with the letter was a VA Form 4107 
explaining his right to appeal.  In October 1995 the RO 
received a letter from the veteran again requesting the VA 
audio examination be rescheduled.  The VA examination was 
conducted in January 1996.  The RO again denied a compensable 
rating for tinnitus in March 1996.  The RO informed the 
veteran of the rating decision denying his claim in March 
1996.  

There are no communications from the veteran dated between 
March 1996 and February 1997.  The February 1997 statement is 
a request for an increased rating with no indication of any 
for appellate review.  As such it does not constitute a 
notice of disagreement.  38 C.F.R. § 20.201 (1996).  As the 
veteran did not file a notice of disagreement with the March 
1996 rating decision it became final.  38. C.F.R. §§ 3.104, 
20.1103 (1996).  

After reviewing the February 1997 statement of the veteran 
the Board has concluded it was a claim for an increased 
rating for tinnitus.  Although the RO appeared to be confused 
by the veteran's description of his service connected 
tinnitus as "hearing loss" he clearly indicated he was 
service connected with a noncompensable rating.  The Board 
finds that the statement does "identify the benefit" sought 
by the veteran is increased rating as required in 38 C.F.R. 
§ 3.155.  The veteran's response to the RO's April 1997 
included the statement that the noise in his ear was bad and 
he needed something done about it.  The Board concludes the 
veteran filed an informal claim for an increased rating for 
tinnitus in February 1997 which was never adjudicated by the 
RO.  A review of the record between March 1996 and February 
1997 indicates the only VA treatment record, a May 1996 ENT 
visit does not mention tinnitus.  

The veteran has asserted that an earlier effective date to 
January 31, 1996 should be assigned.  The March 1996 rating 
decision is final.  A final decision disallowing a claim may 
be revised based upon a showing of clear and unmistakable 
error (CUE) in a prior decision by the Secretary pursuant to 
38 U.S.C.A §§ 5109A and 7111, or reopened based upon 
submission of new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Cook v. Principi, No. 00-7171 (Fed. 
Cir. Dec. 20, 2002) (en banc).   

The Board has reviewed the record to determine if a claim for 
CUE in prior RO decisions has been raised.  The veteran has 
not identified in any of his communications CUE in any of the 
final prior RO rating decisions.  The Court has addressed 
types of errors that give rise to a claim for CUE in earlier 
decisions.  The Court in Russell v. Principi, 3 Vet. App. 310 
(1992) held that in order for there to be a valid claim of 
"clear and unmistakable error," there must have been an 
error in the prior adjudication of the claim.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  CUE under 38 U.S.C.A. 
§ 3.105 must be the sort of error which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Errors that would not have changed the outcome 
are harmless, and by definition, such errors do not rise to 
the need for revising the previous decision.  The claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be clear and unmistakable error on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (adopting the 
Court's interpretation of 38 C.F.R. § 3.105).  As the veteran 
has not raised a claim of CUE in the prior rating decisions 
the earliest date at which an open claim for a compensable 
rating is found in the claims folder is February 27, 1997.  

The next question is when it was factually ascertainable the 
veteran's tinnitus demonstrated the criteria for a 
compensable rating for tinnitus.  During the rating period in 
question the regulations provided that tinnitus that was 
persistent as a symptom of head injury, concussion or 
acoustic trauma was rated as 10 percent disabling.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1996).  The veteran 
consistently denied having a head injury in service and the 
service medical records do not include any records of 
treatment for a head injury.  

A compensable rating is also provided for tinnitus related to 
acoustic trauma.  Complaints of tinnitus in the left ear are 
noted on the service entrance examination report of February 
1944.  The veteran first asserted that he suffered acoustic 
trauma in service in May 1983.  The veteran told the VA 
examiner in April 1983 he had increasing tinnitus after an 
explosion in 1945.  In January 1996 the veteran told a VA 
examiner he served in the Marine Corp as an engineer.  His 
history of noise exposure included military training noises 
and a large explosion which occurred near his left side.  The 
veteran has variously stated the explosion occurred at Camp 
Lejeune in 1944 and then that it occurred in 1945.  The 
service medical records do not include any treatment for 
tinnitus or any references to a explosion in either 1944 or 
1945.  

The RO has considered whether or not the provisions of 38 
U.S.C.A. § 1154(b) apply.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The Board first notes the veterans separation 
document indicates he served from February 1944 to August 
1946 with the Marines.  His specialties included engineering 
and carpentry.  On his original application for benefits the 
veteran indicated he was in Okinawa in June 1945 and was 
treated for malaria and then was treated in September 1945 
for malaria aboard ship.  That is consistent with service 
medical records dated in September 1945 which note the 
veteran was treated aboard ship for malaria.  

Based on those facts the Board has concluded the veteran 
served in combat during World War II.  Although the veteran's 
account of the explosion is inconsistent the Board has 
concluded the evidence of record does not rebut the 
presumption that the veteran had increased tinnitus after an 
explosion near his left side in 1945.  As the Board finds the 
veteran's tinnitus was related to acoustic trauma in service, 
it is factually ascertainable on February 27, 1997 that the 
veteran's tinnitus was due to acoustic trauma.  The 
regulations provide that an increased rating my be effective 
within year prior to the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred.  The facts are ascertainable as of the January 31, 
1996 the date of the VA examination which includes the 
veteran's history of noise exposure in service.  In this 
instance the RO issued a rating decision on March 3, 1996 
which the veteran did not appeal and which is now final.  For 
that reason the Board finds that it was factually 
ascertainable within one year of the receipt of his informal 
claim on February 27, 1997 that the veteran had tinnitus due 
related to acoustic trauma and the effective date of the 10 
percent rating for tinnitus is March 4, 1996.  


ORDER

An earlier effective date of March 4, 1996 for a 10 percent 
rating for tinnitus is granted, subject to regulations 
governing the award of monetary benefits.  



		
	Wayne M. Braeuer
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

